IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 10, 2008
                                     No. 07-10794
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ROBERT CASTILLO

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:07-CR-5-ALL


Before JONES, Chief Judge, and CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Robert Castillo appeals the 190-month prison sentence imposed after he
pleaded guilty to three counts of distributing methamphetamine. Castillo
acknowledges that the sentence was within the properly calculated advisory
guidelines sentencing range and is presumed to be reasonable. He contends that
his sentence was unreasonable because the district court declined to impose a
sentence below the guidelines range based on his contention that his criminal
history was overstated.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-10794

      Castillo has not rebutted the presumption of reasonableness because he
has not identified any factor under 18 U.S.C. § 3553(a) that was not accounted
for by the district court, any factor that the district court should not have
considered, or “a clear error of judgment in balancing the sentencing factors.”
See United States v. Nikonova, 480 F.3d 371, 376 (5th Cir. 2007). Consequently,
Castillo cannot show that the district court abused its discretion when it
imposed a sentence within the advisory guideline range. See Gall v. United
States, 128 S. Ct. 586, 594 (2007).    The judgment of the district court is
AFFIRMED.




                                      2